Citation Nr: 0813530	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-15 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable initial rating for residuals, 
partial amputation, tip of middle finger, right hand.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1984 to 
February 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Newark, New 
Jersey.  


FINDING OF FACT

The veteran's right middle finger is not amputated at the 
proximal interphalangeal joint or proximal thereto, no 
ankylosis has been shown and a gap of one inch (2.5 cm.) or 
more between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
or; with extension limited by more than 30 degrees has not 
been shown.


CONCLUSION OF LAW

A compensable rating for residuals, partial amputation, tip 
of middle finger, right hand is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic Code 5225 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to service-connection has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Since the veteran did not 
manifest symptoms to warrant a rating in excess of zero 
percent at any time after the claim was filed, staged ratings 
are inappropriate here.

The appropriate evaluation for residuals for partial 
amputation, tip of middle finger, right hand is determined 
under the criteria in 38 C.F.R. § 4.71.

The veteran's right middle finger disability is currently 
rated as zero percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5225.  A 10 percent rating is provided for 
ankylosis (either favorable or unfavorable) of the index 
finger.  Under Diagnostic Code 5225, consideration should 
also be given to whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  

Pursuant to Diagnostic Code 5229, a noncompensable evaluation 
is provided where there is limitation of motion, with a gap 
of less than one inch (2.5 cm.) between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and extension is limited by no 
more than 30 degrees, whether it affects the minor or the 
major hand. 38 C.F.R. § 4.71a, Diagnostic Code 5229.  (2006).  
A 10 percent evaluation is provided for limitation of motion, 
with a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees, whether it affects 
the minor or the major hand.  

Under the criteria of DC 5154, amputation of a long finger 
without metacarpal resection, at the proximal interphalangeal 
joint or proximal thereto, warrants a 10 percent rating.  A 
20 percent rating requires metacarpal resection (more than 
one-half the bone lost).  38 C.F.R. § 4.71a, Diagnostic Code 
5154 (2007).

History and analysis

The veteran submitted his claim for service connection for 
residuals, partial amputation, tip of middle finger, right 
hand in November 2004.  The June 2005 Rating Decision on 
appeal granted the veteran service connection for his right 
middle finger disability and assigned a noncompensable 
evaluation.  The veteran has appealed the noncompensable 
rating.

The veteran's service entrance examination shows there was a 
slight deformity on the right 3rd finger, but with no 
apparent limitation of motion.  The veteran's self-reported 
medical history during the service entrance exam notes a 
fractured middle finger suffered in high school.  However, 
the veteran's January 1988 service discharge examination 
notes partial amputation right middle fingertip.  The VA 
outpatient records note that the veteran has a history of a 
small injury on his right finger in service.  

The veteran contends that his right middle finger is 
disfigured, hard, discolored and enlarged.  He indicates he 
has chronic severe pain in the right middle finger radiating 
own to the second joint and that it is worse in damp and cold 
winter.  Finally, he claims that the right middle finger and 
complete right hand are experiencing numbness and swelling, 
which make it difficult to close his hand.

The Board notes that the veteran was scheduled for VA 
examination for February 2, 2005 in conjunction with his 
claim, but did not appear for examination.   He has provided 
no rationale as to why he failed to report for the 
examination.  The veteran was also scheduled for another VA 
examination on September 28, 2006, which he cancelled.  The 
notation in the record indicates the cancellation was job 
related.  The veteran has not indicated that he is interested 
in rescheduling and appearing for an examination.  These 
examinations might have provided additional information 
regarding the veteran's claim.

Regulations provide that when entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and the claimant, without good cause, fails to report for 
such examination, and the examination was scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based upon the evidence of record.  However, 
when the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  See, e.g., 38 C.F.R. § 3.655 (2007).  Thus, 
the Board must rely upon the evidence in the claims file to 
reach its decision.

While the veteran has complained of pain, numbness and 
swelling of his entire right hand due to his service-
connected right middle finger disability, none of the medical 
records in the claims file indicate that the veteran 
experiences such symptoms due to his right middle finger 
disability.  A January 2005 VA outpatient record only reveals 
complaints of tingling and numbness of the toes.  

In evaluating the veteran's service-connected residuals of 
partial amputation, tip of middle finger, right hand, the 
medical evidence of record has not shown that there was any 
favorable or unfavorable ankylosis of the right middle finger 
or limitation of motion to a compensable degree.  There is 
also no evidence of a gap of more than one inch between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible.  Moreover, 
there is no evidence that the veteran's disability more 
nearly approximates amputation with metacarpal resection 
(more than one-half the bone lost) or without metacarpal 
resection, at the proximal interphalangeal joint or proximal 
thereto.  Accordingly, the veteran's symptoms do not meet the 
schedular criteria for a compensable disability rating.  See 
38 C.F.R. § 4.71, Diagnostic Codes 5225, 5229, 5154 (2007).

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The timing notification 
requirements listed in 38 C.F.R. § 3.159 should include all 
downstream issues of the claim.  (i.e., the initial-
disability-rating and effective-date elements of a service-
connection claim).  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

As for the duty to notify, in a December 2004 letter sent 
before the issuance of the rating decision granting service 
connection, the veteran was advised of his and VA's 
respective claim development responsibilities and was asked 
to identify sources of evidence concerning the claimed finger 
disability.  The Board notes that VAOPGCPREC 8-2003 held 
that, if, in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  A June 2006 statement of the case (SOC) 
explained what specific regulatory provisions govern his 
disability and why the increased rating claim remains denied.  
Furthermore, the veteran was sent a letter in March 2006 
which provided him information regarding initial-disability-
ratings and effective-date elements of a claim.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  This letter informed 
him of information and evidence necessary to substantiate an 
increased rating claim; informed him of the information that 
VA will seek to provide; informed him of the information that 
the veteran is expected to provide; and asked the veteran to 
submit any evidence in his possession pertinent to his claim.  
Following issuance of the March 2006 notice letter, the RO 
issued a supplemental statement of the case in November 2006.  
Consequently, the Board finds that any timing error with 
regard to the notice provided was not prejudicial to the 
veteran.

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records and VA medical 
records.  The veteran was scheduled for VA medical 
examinations, which he did not appear for.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal.  Neither the veteran nor 
his representative has indicated that there are any 
additional obtainable pertinent records to support the 
veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

A compensable rating for residuals, partial amputation, tip 
of middle finger, right hand is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


